OFFICE    OF THE    ATTORNEY      GENERAi       OF TEXAS
                                        AUSTIN




     Texas   Unemployment     Compensation       &m~ieslon
     Brown Building
     Austin,   T e x a e

     (Pentlemen:




.-




                                                    es, 1940,    aubmlte      for
                                                    following    quaetion,




                                   ‘Colleotion      Dietriot    of   Texas:

                                     on with the administration        of
                               surance Contributions       Act and the
             Federal Unemployment Tax Aot, (formml.             Titles
             VIII and IX of the Soofal        Seaurity   Act T we have
             in aoms few casEa fauna it practloall~            impossl-
             ble to obtaln     suffloient    reoorde   upon whloh to
             base our reoonmendatlon        for assessments     of taxes
             ageinst   the employer.       In some instancea     we ob-
             taln Information      from the taxpayer      that your of-
             floe   has previously      made complete   lnvestlgatlon
             in the same oase and -haa built         up reoords    suffi-
             cient to justify      the aeaeesment and closing         of
             the case.
     Texas   Unemployment    Compensation     Comm:selon,    Page E



                  ml In most of such oaeee the taxpayer        lnalsts
           that he does not have in his files        the oomplete
           data covering    the audit.    In such oases it would
           be of great assistance      to thls offloe    If we were
           privileged   to obtain from you a transorlpt        of
           your audit,    or if we were prlvlleged      to review
           your files   in the case and obtain the neoeesary
           1nfor:mtIon    to serve as a basis for aseesement
           of the taxee.

                 “1.t will be appreciated    if you will take
           thle matter up with the proper authorities     and
           advlee what steps should be taken In caees of
           thl~ oharscter   where we find It neoeosary   to oall
           upon your office   for such assistance.  ’

                   *We shall appreciate    your oplnlon   as to
           whether this Commission may make Its records
           available     to Mr. 80&‘&&l&l for the pumoeee      ln-
           dloated    in hls letter..    In thls connection     your
           attetitlon    1s dlreated  to &Ib6eOtiOnS    11 (ej and
           11 (1) of the Texas Uuzh@ployment Compensation
           Act (Artlole     5221b-9 (e) anff Q(l) Vernon’s    Re-
     :,.   vleed,,,C~vll   %atuteo).  *

               Article   52Plb-9 (e),    Vernon's   Annotated Retleea
     Civil Statutea    of Texas , provides    aa folk owe with respect
     to the recordr    and reports   involved    in your Inquiry:

                  *Records anU Reports:        Eaoh employing unit
           shall keep true and aocurate         employment reoordr,
           oontalnlng    such information      as the Commlsslon
           may prescribe     and which 1s aeeeed necessary          to
           the proper admlnlstratlon        of thla Act.       Suoh re-
           cords shall be open to lnspectlon          and subjedt      .
           to being oopled by the ~ommlsslon or Its aaaM$pr-
           Iced representatives     et any reasonable        time and
           ae often as may be ncessary.          The Commission
           may require    from any employing unlt any sworn
           or unsworn reports,     with respect      to persons     em-
           ployed by It, whioh the CornmissIon deems nec-
           esFary for the effect5.ve      administration       of this
           Act.    Information   thus obtslned      shall not be
           published    or be open to public      lnepectlon     (other
                                   veee ln the Dermoe               OZ.
                                     in any manner revealing
.-         the emploglng unit’s      identity,    but any ol+.mant
-
           Texas   Unemployment     Compeneatlon     Commlsslon,    Page 3



                   at a hearing   before   an appeal tribunal      or the
                    Commission shall be supplied      with lnrormatlon
                    from such records    to the extent neoessary       for
                    the proper presentation     of his claim.       Any em-
                    ployee  or member of the Commission who violates
                    any provision    of this seatlon    shall be fined
                    not less than Twenty (Ir20.00)      Dollars,    nor more
                    than Two Hundred ($~oo.oo)      Dollars,     or imprison-
                    ment for not longer     than nlnety ~(90) d.ays,or
                    both.”   (Undersoorlng    ours)

                         Our opinion     Ho. O-2416, directed         to you under
           date of June 14, 1940 held that your wte                  Health Officer
           oame within the exoeption         to the denial     of pub110 lnapeo-
           tlon of the records       and reports    aee%rlbea     in the abovei
           quoted statute,      beoause suoh records      were sought in further-
           anoe of the pub110 .health and the control             of ocoupatlonal
           health hazards,      and he was therefore       a public     employee in
           the performanoe, of hls pub110 duties.             Although,     in the
           opinion   referred    to, the request      to examine the reoorde
    ic‘-   aid not emanate aireotly        from a federal      officer    or agenor,
           as in the lnetanoe       caee, it was nevertheless          apparent   from
           the factual     statement    submitted    that the lnformat$oa        sought
           and galne% fr~om Ahe reoords        and ,repoYts     OS’the Unemploy-
           ment Comoeneatlon       Commission aotuUly       and u&tlmately,       and
           through the medium of the State aealth             Offloer    of Texas,
           came into the knowledge and possession             of a federal      board
           or agency,    namely the United States Pzzbllc Health Servloe
           of Washington,      D. C., which was oooperatlng          with the State
           Department of Health upon a program of health promotion
           and conservation      among the Industrial       groups.      To draw the
           analogy oloser,      the United States Pub110 Health Servloe
           was or anlzed under the Federal          Security     Administration
           under g itle    6 of the Social     Security   Act, while the Cal-
           lector   of Internal     Revenue in the instant        oaee is seeking
           to use the reoorde       in question    to oolleat     the federal     un-
           employment tax under Titles         VIII and IX of said Social
           Seourlty   Act.

                        Therefore    upon the Drlnclple      established     in
           the opinion   mentloneh and upon the bare text of the stat-
           ute (whloh does not limit      the opening of the records         to
           pub110 employees of the State)        we are inclined     to accord
           a liberal   and enlarged   oonstruotlon     to this exception       to
           secrecy   of the reoorde,   and hold that the term *publlo
           employees   in the performance     of ~&BP public      duties”    ln-
      .-   oludes as well ae proper state officials,          sll federal      of-
           ficials,   boards and agenoles,     whose public     or statutory
    Texas   Unemployment      Compenaatlon      CommIesion,      Page 4



    duties   under the Conetltutlon     of the United States or Aote
    of Congress      bear some reasonable    and proper relatlon        to
    the Soolal    3 eourlty  Program, as related     to Unemployment
    Compensation     Ineurance,   as aa to render the records       and
    reports   of the Unemployment Compensation         GommIsssIon or Texas
    neoessary   and proper for their      examination    andlnspeotton.

                   Thea conclusion ia fortified. by the following
    provisions     of the Texas Unemployment Compensation Act:

                  Article    5221b-9 (I) *State-Federal        Coopera-
            tion:    In the administration        of this Act, the
            CornmIssIon shall     cooperate     to the fullest   extent
            ooneletent    with the      rovlslons   of this Aot    with
            the Social    Seourlty    8 aard, created    by the bclal
            Securfty    Aot, approved Auguet 14, 1935, as amend-
            ed;.   . . .*

                   Article    5221b-9a".      ; . .

                   *The CommIseIon~may afford           reasonable oo-
            operation   with every agency of           the United States
            charged with the administration             of any unemploy-
            ment insurance   law. . . . ,* ,,

                    The Federal government and the various                states    of
    the Union, Including         the State of Tedas, are engaged ln a
    program of cooperation          and mutual seslstanoe         for the per-
    manent solution        of the recubrent        problems of unemployment
    common to both soverel.ntIes.               An examination      or Titlee VIII
    and If of the Feeera          -iioolal   Seourlty    Act, under which the
    taxee Fought to be aeseaee& by the Collector                   of,Internal
    Revenue are levied,        demhnstrates        that aame'were enacted by
    Congress ae an Inducement to the v::rIous                states    to enaot
    similar    legislation     for the relief         of unemployment,-beoause
    a credit     against    t&e Federal      tax.i.8 allowed'to       employing
    units   of the'varlous       states    for taxes paid to,state           agencies
    under state Unemplpyment Compensation Acts.                   Moreover,
    Title   III of the Social         Security     Act prcvides     for grante-
    In-aid    to the various      states     for Unemployment Comrensetion
    admInistratIve       expenses..

                Therefore,    we see that the ebove-quoted    provisions
    of the Texas Unemployment Compensltlon        Act are but declara-
    tory of the common purpose of the State tin8 Federal govern-
    zents to mutually assist     and cooperate    one with the other,
C
    in the furtherance     cf the Social  Security   Program.  Assistanoe
-
    Texas    Unemployment    Compensation     Commlselon,     Page 5



    and cooperation      to and with the Collector        of Internal     Bev-
    enue for the First       Collection    District   of Texas along the
    lines  requested    by him, Ie tantamount to oooperatlon            with
    the Social    Security    Board, In keeping with this declared
    policy   of the State;      because   said offIoIa1      In seeking    re-
    oorde to faollitate       the assessment      and oolhotlo      of theee
    sooial   security,   taxea,    1s acting   for the Soolal    8 eourlty
    Board in the effective        administration     of the Soolal     Seour-
    lty Act.

                   It Ie therefore     our opinion      that the Texas Unem-
    ployment Compensation       Conmlsalon may properly         and legally
    flermlt and allow Bon. Frank Soofleld,            Colleotor   of Internai
      evenue for the First      Colleotion     Dletrlot     of Texas, his de-
    puties    and representatIvea,      to lnspeot      and review the oom-
    plete   flies    or audits  of the Commleelon uron any or all em-
    ploying    units   In this State,     or obtain transorlpts       thereof,
    for them             of asseeelng    taxes against       suoh employing
    unite under the applloable         provlelone     of the SooIal    Seourlty
    Act.

                  Trusting    the foregoing     fully   answer6    your   Inquiry,
    we are

                                                 Xourm very      truly

                                              ATWIMEX    QEBEBALOF TEXAS



                                              By (8)        PAT H. NEFF, JR
                                                            Pat W. Neil,    Jr.
                                                                  Assistant

    PMN:LB
                             APPROVEDOCTOBER25,         1940 a      -

                         (R) WflALD C. UANN
                           ATTORNEYGENERALOF TEXAS

                                    ATPROVED
                             Opinion Committee
                                    By BWB
                                    Chairman